Case 14-12672 Doc 67 Filed 03/03/20 Entered 03/03/20 12:30:49 Main Document Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF LOUISIANA
         IN RE:     DARREN BOSSIER                                   CASE NO. 14-12672
                    MEI BOSSIER                                      SECTION B
                    DEBTORS                                          CHAPTER 13
   ****************************************************
                                          CONSENT ORDER
          Considering the Motion for Relief from Stay (the “Motion”) (P-64) filed by SN Servicing

   Corporation, as servicer for US Bank Trust National Association as Trustee of the Tiki Series III

   Trust, proper notice having been given, a hearing have been scheduled for March 4, 2020 and by

   consent of the parties, the stay is modified by the terms of this Order. As of the hearing date, the

   post-petition delinquency is itemized as follows:

   1.   5 Post-Petition Installments of $1,314.67 each due for
        August 1, 2019 to December 1, 2019 ……………………………………… $6,573.35

   2.   2 Post-Petition Installments of $1,135.98 each due for
        January 1, 2020 to February 1, 2020 ……………………………………… $2,271.96

   3.   Attorney Fee …………………………………………………………..                                               500.00

   4.   Court Cost …………………………………………………………….                                                 181.00

   5.   Suspense Balance ……………………………………………………..                                            (969.36)

                                                         TOTAL                          $8,556.95

          IT IS ORDERED that Debtors will pay the sum of $7,500.00 within fifteen (15) days from

   the entry of this Order thereby reducing the post-petition delinquency to $1,056.95. If SN Servicing

   Corporation does not receive $7,500.00 within the fifteen (15) days, then said event will constitute

   a default of this Order, and SN Servicing Corporation shall provide Debtors and Debtors’ counsel

   with notice of default and fourteen (14) days right to cure. Should the default not be cured within

   the fourteen (14) days, the Court shall lift the stay upon the presentation of an affidavit of default

   executed by a representative of SN Servicing Corporation.
Case 14-12672 Doc 67 Filed 03/03/20 Entered 03/03/20 12:30:49 Main Document Page 2 of 3


           IT IS FURTHER ORDERED that the Debtors shall cure the remaining post-petition

   delinquency of $1,056.95 by paying one (1) monthly installment of $528.48 and one (1) and last

   monthly installment of $528.47 directly to SN Servicing Corporation beginning April 1, 2020 and

   ending May 1, 2020. This amount is in addition to the regular monthly payment. If SN Servicing

   Corporation does not receive the additional payment or any part thereof within thirty (30) days of

   its due date, which is the first (1st) of the month, then said event will constitute a default of this

   Order, and SN Servicing Corporation shall provide Debtors and Debtor’s counsel with notice of

   default and fourteen (14) days right to cure. Should the default not be cured within the fourteen

   (14) days, the Court shall lift the stay upon the presentation of an affidavit of default executed by

   a representative of SN Servicing Corporation.

           IT IS FURTHER ORDERED that Debtors shall pay the ongoing post-petition payments

   timely as they come due directly to SN Servicing Corporation commencing with the March 1, 2020

   payment. Should SN Servicing Corporation not receive a regular post-petition payment on its due

   date, which is the first (1st) of the month, and thirty (30) days lapse without receipt of the payment,

   then said event will constitute a default of this Order, and SN Servicing Corporation shall provide

   Debtors and Debtor’s counsel with notice of default and fourteen (14) days right to cure. Should

   the default not be cured within the fourteen (14) days, the Court shall lift the stay upon the

   presentation of an Affidavit of Default executed by a representative of SN Servicing Corporation.

           IT IS FURTHER ORDERED that should this case be converted to any other Chapter of

   the Bankruptcy Code, this Order shall survive conversion. This order shall survive one (1) year

   after entry of this order, or until this case is dismissed, if the dismissal occurs prior to the passage

   of the one (1) year period referenced herein.
Case 14-12672 Doc 67 Filed 03/03/20 Entered 03/03/20 12:30:49 Main Document Page 3 of 3




           IT FURTHER ORDERED that counsel shall serve this order on the required parties who

   will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file a

   certificate of service to that effect within three (3) days.

           New Orleans, Louisiana, March 3, 2020.



                                                           Hon. Jerry A. Brown
                                                           U.S. Bankruptcy Judge



   Submitted by:                                      READ and AGREED:
   /s/ Matthew Resor                                  /s/ Phillip D. Rubins
   Matthew Resor (No. 36929)                          Phillip D. Rubins (No. 17779)
   JACKSON & McPHERSON, L.L.C.                        Attorney for Debtors
   935 Gravier Street, Suite 1400                     4051 Veterans Memorial Blvd., Suite 305
   New Orleans, Louisiana 70112                       Metairie, Louisiana 70002
   504-581-9444                                       504-454-7763
